Exhibit 32.2 Certification Pursuant To 18 U.S.C. Section 1350, As Adopted Pursuant to Section 906 Of The Sarbanes-Oxley Act of 2002 In connection with the Annual Report on Form 10-K of Highlands Bankshares, Inc. (the “Company”) for the period ended December 31, 2009 to be filed with the Securities and Exchange Commission (the “Report”), I, Robert M. Little, Jr., Chief Financial Officer of the Company, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: 1. The Report fully complies with the requirements of section 13(a) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Robert M. Little, Jr. Robert M. Little, Jr. Chief Financial Officer March 30, 2011 52
